OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claims 3, 12 and 18; 
Claim 11, line 1, replaced “of claim 2” with -- of claim 10 --;
Replaced Claims 1, 10 and 16 with the following claims:
--      1.	     A photodiode comprising:
a highly doped n+ Si region;
an intrinsic silicon multiplication region disposed on at least a portion of the n+ Si region, the intrinsic silicon multiplication having a thickness of about 90-110 nm;
a highly doped p- Si charge region disposed on at least part of the intrinsic silicon multiplication region, the p- Si charge region having a thickness of about 40-60 nm; and
a p+ Ge absorption region disposed on at least a portion of the p- Si charge region,  wherein the p+ Ge absorption region:
has a doping concentration of between 1018 and 1020 atoms per cubic centimeter, and
confines an electric field of the photodiode to the intrinsic silicon multiplication region and the p- Si charge region such that a breakdown voltage Vbd changes by at most 4.2 millivolts (mV) per degree Celsius (ºC) change in temperature.
10.	A method, comprising:
forming a highly doped n+ Si region;
forming an intrinsic silicon multiplication region on at least a portion of the n+ Si region, the intrinsic silicon multiplication having a thickness of about 90-110 nm;
forming a highly doped p- Si charge region on at least part of the intrinsic silicon multiplication region, the p- Si charge region having a thickness of about 40-60 nm; and
forming a p+ Ge absorption region on at least a portion of the p- Si charge region, wherein the p+ Ge absorption region:
is fully implanted to provide full doping across its entire thickness at a doping concentration of between 1018 and 1020 per cubic centimeter, and
confines an electric field of the photodiode to the intrinsic silicon multiplication region and the p- Si charge region such that a breakdown voltage Vbd changes by at most 4.2 millivolts (mV) per degree Celsius (ºC) change in temperature.
16.	An integrated photonics receiver for an optical communication system, the receiver comprising:
an optical coupler to couple received light to the receiver; 
a demultiplexer coupled to the optical coupler to demultiplexer the received light into a plurality of channels; 
a plurality of photodiodes coupled to the demultiplexer, each photodiode of the plurality of photodiodes comprising: 
a highly doped n+ Si region; 
an intrinsic silicon multiplication region disposed on at least a portion of the n+ Si region, the intrinsic silicon multiplication having a thickness of about 90-110 nm;
a highly doped p- Si charge region disposed on at least part of the intrinsic silicon multiplication region, the p- Si charge region having a thickness of about 40-60 nm; and 
a p+ Ge absorption region disposed on at least a portion of the p- Si charge region, wherein the p+ Ge absorption region:
has a doping concentration of between 1018 and 1020 atoms per cubic centimeter, and
confines an electric field of the photodiode to the intrinsic silicon multiplication region and the p- Si charge region such that a breakdown voltage Vbd changes by at most 4.2 millivolts (mV) per degree Celsius (ºC) change in temperature.	--

Authorization for this examiner’s amendment was given in a telephone interview with Xin Xie on January 12, 2022.
Allowance Subject Matter
Claims 1-2, 4-11, 13-17 and 19 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, Morse et al (U.S Patent 7,209,623) or Ishibashi et al (U.S Patent 7,557,387) does not anticipate such limitations as: “the p+Ge absorption region has a doping concentration of between 1018 and 1020 atoms per cubic centimeter, and confines an electric field of the photodiode to the intrinsic silicon multiplication region and the p-Si charge region such that a breakdown voltage Vbd changes by at most 4.2 millivolts (mV) per degree Celsius (ºC) change in temperature” (as applied to Claims 1 & 16); and “the p+Ge absorption region is fully implanted to provide full doping across its entire thickness at a doping concentration of between 1018 and 1020 atoms per cubic centimeter, and confines an electric field of the photodiode to the intrinsic silicon multiplication region and the p-Si charge region such that a breakdown voltage Vbd changes by at most 4.2 millivolts (mV) per degree Celsius (ºC) change in temperature” (as applied to Claim 10), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in the pending IDS filed on 08/26/2020 reads on pending claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 18, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815